 

Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of December
23, 2015, between Reign Sapphire Corporation, a Delaware corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and permitted assigns, a “Purchaser” and collectively,
the “Purchasers”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement (the “Offering”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1         Definitions. In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Notes (as defined herein), and (b) the
following terms have the meanings set forth in this Section 1.1:

 

“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7. 

 

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are required by law or other governmental
action to close.

 

“Buy-In” shall have the meaning ascribed to such term in Section 4.1(h).

 

“Closing” means the Initial Closing and Subsequent Closing, if any, of the
purchase and sale of the Securities pursuant to Section 2.1 or 2.4.

 

“Closing Date” means each of the Initial Closing Date and the Subsequent Closing
Date, if any, and is the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligation to pay the Subscription
Amount at such Closing, and (ii) the Company’s obligations to deliver the
Securities to be issued and sold at such Closing, in each case, have been
satisfied or waived, but in no event later than the tenth Business Day following
the date hereof in the case of the Initial Closing.

 

 1 

 

  

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.0001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company Counsel” means, Qian & Company, 135 Main Street, 9th Floor, San
Francisco, CA 94105, Attn: Alan S. Gutterman, Esq., Fax: (415) 267-1899.

 

“Conversion Price” shall have the meaning ascribed to such term in the Notes.

 

“Corporate Guarantor” means Australian Sapphire Corporation, a California
corporation.

 

“Corporate Guaranty” means the form of agreement annexed hereto as Exhibit F.

 

“DGCL” means the Delaware General Corporation Law.

 

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

 

“Effective Date” means the earliest of the date that (a) the Registration
Statement has been declared effective by the Commission, or (b) (i) all of the
Underlying Shares have been sold pursuant to Rule 144, or (ii) may be sold by
the holders thereof pursuant to Rule 144 without the requirement for the Company
to be in compliance with the current public information required under Rule 144
and without volume or manner-of-sale restrictions, and (c) Company counsel has
delivered to the Transfer Agent and holders a standing written unqualified
opinion that resales may then be made by such holders of the Underlying Shares
pursuant to an effective Registration Statement or the exemption described in
(b)(ii) above, which opinion shall be in form and substance reasonably
acceptable to such holders.

 

“Escrow Agreement” means the escrow agreement to be employed in connection with
the sale of the Securities, a copy of which is annexed hereto as Exhibit C.

 

“Equity Line of Credit” shall have the meaning ascribed to such term in Section
4.13.

 

“Event of Default” shall have the meaning ascribed thereto in the Note.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

 2 

 

  

“Exempt Issuance” means the issuance of (a) shares of Common Stock and options
to officers, directors, or employees of the Company, prior to and after the
Initial Closing Date up to the amounts and on the terms set forth on Schedule
3.1(g) consistent with past practices, (b) securities upon the exercise or
exchange of or conversion of any Securities issued hereunder (subject to
adjustment for forward and reverse stock splits and the like that occur after
the date hereof) and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, provided that such securities and any term thereof have not been
amended since the date of this Agreement to increase the number of such
securities or to decrease the issue price, exercise price, exchange price or
conversion price of such securities and which securities and the principal terms
thereof are set forth on Schedule 3.1(g), and described in the SEC Reports filed
not later than ten (10) days before the Initial Closing Date, (c) securities
issued pursuant to acquisitions or strategic transactions approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be to a Person (or to the equityholders of a Person) which is, itself
or through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Company and shall be intended to
provide to the Company substantial additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Company is
issuing securities primarily for the purpose of raising capital or to an entity
whose primary business is investing in securities, (d) securities issuable
pursuant to, and in accordance with the terms and conditions set forth in the
Stock Option Plans as are consistent with past practices and approved by a
majority of the disinterested directors of the Company, not in excess of the
amounts as set forth on Schedule 3.1(g), (e) securities issued or issuable
pursuant to this Agreement, the Notes or the Warrants including, without
limitation, Section 4.17, or upon exercise or conversion of any such securities,
and (f) the S-1 Securities (but not for purposes of Section 5(e) of the Note,
nor Section 3(e) of the Warrant).

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

 

“Form 8-K” shall have the meaning ascribed to such term in Section 4.6.

 

“Form S-1” means the Company’s effective registration statement filed with the
Commission under file number 333-204486, which may be amended to (i) increase
the number of shares of Common Stock offered by the Company by an additional
6,666,666 Shares, and (ii) the offering price of the Shares included in such
registration statement may be decreased from $0.50 per Share to $0.30 per Share.

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

 

“G&M” shall mean Grushko & Mittman, P.C., with offices located at 515 Rockaway
Avenue, Valley Stream, New York 11581, Fax: 212-697-3575.

 

“Guarantor Security Agreement” means the form of agreement annexed hereto as
Exhibit G.

 

“Incentive Shares” shall have the meaning ascribed to such term in Section 2.1.

 

“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(z).

 

“Initial Closing” shall have the meaning ascribed to such term in Section 2.1.

 

“Initial Closing Date” shall mean the date upon which the Initial Closing
occurs.

 

“Initial Trading Day” means the third day on which the Common Stock actually
trades on a Trading Market with at least two market makers.

 

 3 

 

  

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).

 

“Legal Opinion” shall have the meaning ascribed to such term in Section
2.2(a)(ii).

 

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).

 

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Listing Default” shall have the meaning ascribed to such term in Section
4.11(c).

 

“Majority in Interest” shall have the meaning ascribed to such term in Section
5.5.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

 

“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.

 

“Milestone” means the Company reporting in a timely filed Form 10-K, or Form
10-Q, or other financial statement certified as true and accurate, by the
Company’s United States certified public accountant, gross revenues in the
ordinary course of business derived from the sale of gems of not less than
$500,000, determined according to GAAP for any consecutive twelve month period
commencing with the first full calendar month after the Issue Date.

 

“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(gg).

 

“Notes” means the senior secured convertible notes issuable pursuant to this
Agreement, in the form of Exhibit A hereto.

 

“OFAC” shall have the meaning ascribed to such term in Section 3.1(ii).

 

“Participation Maximum” shall have the meaning ascribed to such term in Section
4.17(a).

 

“Permitted Indebtedness” means (a) any liabilities for borrowed money or amounts
owed not in excess of $100,000 in the aggregate (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
consolidated balance sheet (or the notes thereto) not affecting more than
$100,000 in the aggregate, except guaranties by endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business; and (c) the present value of any lease payments not in
excess of $100,000 due under leases required to be capitalized in accordance
with GAAP.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

 4 

 

  

“Personal Guarantor” means Joseph Segelman.

 

“Personal Guaranty” means the form of agreement annexed hereto as Exhibit H.

 

“Pre-Notice” shall have the meaning ascribed to such term in Section 4.17(b).

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

 

“Pro-Rata Portion” shall have the meaning ascribed to such term in Section
4.17(e).

 

“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.3(b).

 

“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.3(e).

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.

 

“Registration Expenses” shall have the meaning ascribed to such term in Section
4.27.

 

“Registration Statement” means an effective registration statement covering the
resale of all of the Underlying Shares and Incentive Shares by each Purchaser
and for which all State blue sky filings reasonably requested by each Purchaser
have been made.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise in full of all Warrants or conversion in full of all Notes, ignoring
any conversion or exercise limits set forth therein, and assuming that any
previously unconverted Notes will be held until the third anniversary of the
issue date of such Notes.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

 

“S-1 Securities” means the Common Stock registered in the effecting Form S-1 on
the unamended terms and conditions set forth in the Form S-1 as of the Initial
Closing Date including but not limited to an offering price of $0.50 per share
of Common Stock.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

 

“Securities” means the Notes, the Warrants, the Incentive Shares, and the
Underlying Shares.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

 5 

 

  

“Security Agreement” means the Security Agreement to be entered into by the
Company in connection with the sale of the Securities, a copy of which is
annexed hereto as Exhibit E.

 

“Selling Expenses” shall have the meaning ascribed to such term in Section 4.27.

 

“Short Sales” means “short sales” as defined in Rule 200 of Regulation SHO under
the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 

 

“Stock Option Plan” means the Company’s 2015 Equity Incentive Plan, a copy of
which is included in the SEC Reports on the unamended terms thereof, except that
the number of shares of Common Stock included in such plan may be increased to
14,000,000.

 

“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for the Notes at the rate of $0.86956 for each $1.00 of Note Principal,
Warrants at the rate of $0.0001 per Warrant, and Incentive Shares at the rate of
$0.0001 per Incentive Share purchased hereunder at each of the Initial Closing
and Subsequent Closing as specified below such Purchaser’s name on the signature
page of this Agreement and next to the heading “Subscription Amount,” in United
States dollars and in immediately available funds.

 

“Subsequent Closing” shall have the meaning ascribed to such term in Section
2.4.

 

“Subsequent Closing Date” shall have the meaning ascribed to such term in
Section 2.4.

 

“Subsequent Closing Notice” shall have the meaning ascribed to such term in
Section 2.4.

 

“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.17(a).

 

“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.17(b).

 

“Subsidiary” means with respect to any entity at any date, any direct or
indirect corporation, limited or general partnership, limited liability company,
trust, estate, association, joint venture or other business entity of which (A)
more than 30% of (i) the outstanding capital stock having (in the absence of
contingencies) ordinary voting power to elect a majority of the board of
directors or other managing body of such entity, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such entity, or (B) is under the actual control of the
Company.

 

“Termination Date” shall have the meaning ascribed to such term in Section 2.1.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global
Select Market, the New York Stock Exchange, the OTC Bulletin Board, the OTCQB,
or the OTCQX (or any successors to any of the foregoing).

 

 6 

 

  

“Transaction Documents” means this Agreement, the Security Agreement, the Notes,
the Warrants, the Incentive Shares, the Guarantor Security Agreement, Personal
Guaranty, Corporate Guaranty, the Escrow Agreement, all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

“Transfer Agent” means VStock Transfer Agents, maintaining an address at 18
Lafayette Place, Woodmere, New York 11598, and any successor transfer agent of
the Company.

 

“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion of the Notes and upon exercise of the Warrants and issued and
issuable in lieu of the cash payment of interest on the Notes in accordance with
the terms of the Notes and any other shares of Common Stock issued or issuable
to a Purchaser in connection with or pursuant to the Securities or Transaction
Documents.

 

“Unlegended Shares” shall have the meaning ascribed to such term in Section
4.1(d).

 

“Variable Priced Equity Linked Instruments” shall have the meaning ascribed to
such term in Section 4.13.

 

“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b)  if any of the NASDAQ markets or exchanges is not a Trading Market,
the volume weighted average price of the Common Stock for such date (or the
nearest preceding date) on the OTC Bulletin Board, (c) if the Common Stock is
not then listed or quoted for trading on the OTC Bulletin Board and if prices
for the Common Stock are then reported on the OTCQX, OTCQB or OTC Pink
Marketplace maintained by the OTC Markets Group, Inc. (or a similar organization
or agency succeeding to its functions of reporting prices), the volume weighted
average price of the Common Stock on the first such facility (or a similar
organization or agency succeeding to its functions of reporting prices), or
(d) in all other cases, the fair market value of a share of Common Stock as
determined by an independent appraiser selected in good faith by the Purchasers
of a Majority in Interest then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.

 

“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at each Closing in accordance with Sections 2.2(a) and
2.5(a)(iii) hereof, in the form of Exhibit B attached hereto.

 

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 

 7 

 

  

ARTICLE II.

PURCHASE AND SALE

 

2.1         Initial Closing. On the Initial Closing Date, upon the terms and
subject to the conditions set forth herein, substantially concurrent with the
execution and delivery of this Agreement by the parties hereto, the Company
agrees to sell, and the Purchasers, severally and not jointly, agree to
purchase, an aggregate of up to $862,500 principal amount of Notes, Warrants as
determined pursuant to Section 2.2(a), and Incentive Shares in the amount
determined pursuant to Section 2.2(a) (“Incentive Shares”) (such purchase and
sale being the “Initial Closing”). Each Purchaser shall deliver to the Escrow
Agent such Purchaser’s Subscription Amount, and the Company shall deliver to
each Purchaser its respective Note, Warrants and Incentive Shares, and the
Company and each Purchaser shall deliver the other items set forth in Section
2.2 deliverable at the Initial Closing. Upon satisfaction of the covenants and
conditions set forth in Sections 2.2 and 2.3, the Closing shall occur at the
offices of G&M or such other location as the parties shall mutually agree.
Notwithstanding anything herein to the contrary, the Initial Closing Date shall
occur on or before December 31, 2015 (the “Termination Date”). If the Closing is
not held on or before the Termination Date, the Company shall cause all
Transaction Documents and funds to be returned, without interest or deduction to
each of the Company or Purchaser who delivered same to the Escrow Agent.

 

2.2         Deliveries.

 

(a)          On or prior to the Initial Closing Date, the Company shall deliver
or cause to be delivered to each Purchaser the following:

 

(i)          this Agreement duly executed by the Company;

 

(ii)         a legal opinion of Company Counsel, substantially in the form of
Exhibit D attached hereto;

 

(iii)        a Note with a principal amount of $1.00 for each $0.86956 for each
$1.00 paid by each Purchaser for such Purchaser’s Note, registered in the name
of such Purchaser;

 

(iv)        Warrants in the form of Exhibit B registered in the name of such
Purchaser to purchase up to a number of shares of Common Stock equal to 100% of
such Purchaser’s Note principal amount divided by the Conversion Price in effect
on the Initial Closing Date with a per share exercise price equal to $0.30,
subject to adjustment as provided therein;

 

(v)         Incentive Shares at the rate of 2.8986 Incentive Shares for each
$1.00 of Note principal issued to such Purchaser;

 

(vi)        the Security Agreement duly executed by the Company;

 

(vii)       the Guarantor Security Agreement duly executed by Guarantor;

 

(viii)      the Corporate Guaranty duly executed by Corporate Guarantor;

 

(ix)         the Personal Guaranty executed by Joseph Segelman;

 

 8 

 

  

(x)          the Escrow Agreement duly executed by the Company and Escrow Agent;

 

(xi)         a certificate of the Principal Executive Officer and Chief
Executive Officer (each as defined in the Exchange Act) of the Company, dated as
of the Initial Closing Date, in which such officer shall certify that, to the
best of his knowledge, the conditions set forth in Section 2.3(b) have been
fulfilled; and

 

(xii)        Secretary’s certificate containing (i) copies of the text of the
resolutions by which the corporate action on the part of the Company necessary
to approve this Agreement and the other Transaction Documents and the
transactions and actions contemplated hereby and thereby, which shall be
accompanied by a certificate of the corporate secretary or assistant corporate
secretary of Company dated as of the Initial Closing Date certifying to the
Purchasers that such resolutions were duly adopted and have not been amended or
rescinded, (ii) an incumbency certificate dated as of the Initial Closing Date
executed on behalf of Company by its corporate secretary or one of its assistant
corporate secretaries certifying the office of each officer of Company executing
this Agreement, or any other agreement, certificate or other instrument executed
pursuant hereto, and (iii) copies of (A) the Company’s Article of Incorporation
and bylaws in effect on the Initial Closing Date, and (B) the certificate
evidencing the good standing of Company as of a day within five (5) Business
Days prior to the Initial Closing Date.

 

(b)          On or prior to the Initial Closing Date, each Purchaser shall
deliver or cause to be delivered to the Company the following:

 

(i)          this Agreement duly executed by such Purchaser;

 

(ii)         such Purchaser’s Subscription Amount by wire transfer or as
otherwise permitted under the Escrow Agreement, to the Escrow Agent;

 

(iii)        the Security Agreement duly executed by each Purchaser and the
Collateral Agent (identified therein);

 

(iv)        the Guarantor Security Agreement duly executed by Guarantor;

 

(v)         the Corporate Guaranty duly executed by Corporate Guarantor;

 

(vi)        the Personal Guaranty executed by Joseph Segelman; and

 

(vii)       the Escrow Agreement duly executed by such Purchaser.

 

2.3         Closing Conditions.

 

(a)          The obligations of the Company hereunder to effect the Initial
Closing are subject to the following conditions being met:

 

(i)          the accuracy in all material respects (determined without regard to
any materiality, Material Adverse Effect or other similar qualifiers therein) on
the Initial Closing Date of the representations and warranties of the Purchasers
contained herein (unless as of a specific date therein in which case they shall
be accurate as of such date);

 

 9 

 

  

(ii)         all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Initial Closing Date shall have been
performed;

 

(iii)        the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement; and

 

(iv)        not less than $750,537.50 of aggregate Subscription Amount shall
have been deposited with the Escrow Agent.

 

(b)          The respective obligations of a Purchaser hereunder to effect the
Initial Closing, unless waived by such Purchaser, are subject to the following
conditions being met:

 

(i)          the accuracy in all material respects (determined without regard to
any materiality, Material Adverse Effect or other similar qualifiers therein) on
the Initial Closing Date of the representations and warranties of the Company
contained herein (unless as of a specific date therein in which case they shall
be accurate as of such date);

 

(ii)         all obligations, covenants and agreements of the Company required
to be performed at or prior to the Initial Closing Date shall have been
performed;

 

(iii)        the Company shall have received executed signature pages to this
Agreement with an aggregate cash Subscription Amount of not less than
$750,537.50 prior to the Closing;

 

(iv)        the delivery by the Company of the items set forth in Section 2.2(a)
of this Agreement;

 

(v)         there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

 

(vi)        from the date hereof to the Initial Closing Date, trading in the
Common Stock shall not have been suspended by the Commission, and, at any time
prior to the Initial Closing Date, trading in securities generally as reported
by Bloomberg L.P. shall not have been suspended or limited, or minimum prices
shall not have been established on securities whose trades are reported by such
service, or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of such Purchaser, makes it impracticable or inadvisable to
purchase the Securities at the Closing.

 

2.4         Subsequent Closings. Subject to the satisfaction of the conditions
set forth in Sections 2.6(a) and 2.6(b), the Company with respect to all, but
not fewer than all of the Purchasers or each Purchaser for himself,
respectively, until two years after the Initial Trading Day, but not later than
three years after the Initial Closing Date may require a Closing for up to an
additional Subscription Amount equal to the Subscription Amount paid on the
Initial Closing Date on the same terms and conditions as the Initial Closing
(“Subsequent Closing”). The Subsequent Closing must take place within twenty
(20) Business Days after the Company or a Purchaser, as the case may be, has
provided the other parties to this Agreement notice (“Subsequent Closing
Notice”) and a signed certificate that all of the Closing conditions required to
be satisfied by such notice giving party will be satisfied as of the Subsequent
Closing.

 

 10 

 

  

2.5         Subsequent Closing Deliveries.

 

(a)          On or prior to the Subsequent Closing, the Company shall deliver or
cause to be delivered to the Escrow Agent the following:

 

(i)          this Agreement duly re-executed by the Company together with
updated schedules which may not be materially adversely different than the
schedules delivered on the Initial Closing Date;

 

(ii)         a Note in the principal amount equal to such Purchaser’s Initial
Closing Note principal registered in the name of such Purchaser. The maturity
date of the Notes issued at a Subsequent Closing will be eighteen months after
the Subsequent Closing Date;

 

(iii)        Warrants registered in the name of such Purchaser to purchase up to
a number of shares of Common Stock equal to 100% of such Purchaser’s Note
principal amount divided by the Conversion Price in effect on the Subsequent
Closing Date with a per share exercise price equal to $0.30, subject to
adjustment as provided therein;

 

(iv)        Incentive Shares at the rate of 2.8986 Incentive Shares for each
$1.00 of Note principal issued to such Purchaser;

 

(v)         an escrow agreement similar to the Escrow Agreement employed in
connection with the Initial Closing duly executed by the Company and Escrow
Agent;

 

(vi)        a legal opinion of Company counsel, substantially in the form of
Exhibit D attached hereto;

 

(vii)       a certificate of the Principal Executive Officer and Chief Executive
Officer (each as defined in the Exchange Act) of the Company, dated as of the
Subsequent Closing Date, in which such officer shall certify that, to the best
of his Knowledge, the conditions set forth in Section 2.3(b) have been
fulfilled; and

 

(viii)      Secretary’s certificate containing (i) copies of the text of the
resolutions by which the corporate action on the part of the Company necessary
to approve this Agreement and the other Transaction Documents and the
transactions and actions contemplated hereby and thereby, which shall be
accompanied by a certificate of the corporate secretary or assistant corporate
secretary of Company dated as of the Subsequent Closing Date certifying to the
Purchasers that such resolutions were duly adopted and have not been amended or
rescinded, (ii) an incumbency certificate dated as of the Subsequent Closing
Date executed on behalf of Company by its corporate secretary or one of its
assistant corporate secretaries certifying the office of each officer of Company
executing this Agreement, or any other agreement, certificate or other
instrument executed pursuant hereto, and (iii) copies of (A) the Company’s
Article of Incorporation and bylaws in effect on the Initial Closing Date, and
(B) the certificate evidencing the good standing of Company as of a day within
five (5) Business Days prior to the Subsequent Closing Date.

 

(b)       On or prior to the Subsequent Closing Date, each Purchaser shall
deliver or cause to be delivered to the Escrow Agent, the following:

 

 11 

 

  

(i)          This Agreement duly re-executed by such Purchaser;      

 

(ii)         the Subsequent Closing escrow agreement duly executed by such
Purchaser; and

 

(iii)    to Escrow Agent, such Purchaser’s Subscription Amount by wire transfer
to the account specified in the Subsequent Closing escrow agreement.

 

2.6         Subsequent Closing Conditions.

 

(a)       The obligations of the Company hereunder in connection with the
Subsequent Closing are subject to the following conditions being met:

 

(i)          the accuracy in all material respects (determined without regard to
any materiality, Material Adverse Effect or other similar qualifiers therein) on
the Subsequent Closing Date of the representations and warranties of the
Purchasers contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);

 

(ii)         all obligations, covenants and agreements of each Purchaser to be
performed at or prior to the Subsequent Closing Date shall have been performed;

 

(iii)        the delivery by each Purchaser to the Escrow Agent of the items set
forth in Section 2.5(b) of this Agreement;

 

(iv)       the Escrow Agent shall have received Subsequent Closing Subscription
Amounts from all Purchasers in good funds in the amount designated on such
Purchaser’s signed signature page to this Agreement.

 

(b)          The respective obligations of the Purchasers hereunder in
connection with the Subsequent Closing are subject to the following conditions
being met, any or all of which may be waived by a Purchaser only for such
Purchaser:

 

(i)           the accuracy in all material respects (determined without regard
to any materiality, Material Adverse Effect or other similar qualifiers therein)
on the Subsequent Closing Date of the representations and warranties of the
Company contained herein (unless as of a specific date therein in which case
they shall be accurate as of such date);

 

(ii)          all obligations, covenants and agreements of the Company under
this Agreement required to be performed at or prior to the Subsequent Closing
Date shall have been performed;

 

(iii)         the delivery by the Company to the Escrow Agent of the items set
forth in Section 2.5(a) of this Agreement;

 

(iv)         there shall have been no Material Adverse Effect with respect to
the Company since the date hereof;

 

(v)          the Escrow Agent shall have received Subsequent Closing
Subscription Amounts from Purchasers in good funds in the amount designated on
each such Purchaser’s signed signature page to this Agreement;

 

 12 

 

  

(vi)        from the date hereof to the Subsequent Closing Date, trading in the
Common Stock shall not have been suspended by the Commission or the Company’s
principal Trading Market, and, at any time prior to the Subsequent Closing Date,
trading in securities generally as reported by Bloomberg L.P. shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by such service, or on any Trading Market,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities at the Closing;

 

(vii)       there has not occurred an Event of Default nor an event which with
the giving of notice or the passage of time could be or become an Event of
Default;

 

(viii)      during the period commencing six months after the Initial Closing
Date, and ending not later than ten days before the date of the Subsequent
Closing Notice, the closing bid price of the Common Stock as reported by
Bloomberg L.P. for the principal Trading Market shall have been $0.25 or greater
for twenty (20) consecutive Trading Days with average daily trading volume of
300,000 shares of Common Stock during such twenty (20) Trading Days; and

 

(ix)         the Milestone has occurred.

 

2.7         Special Subsequent Closing Condition. The terms and conditions
governing the Securities to be issued in connection with the Subsequent Closing
shall be substantially similar to the Securities issued in connection with the
Initial Closing, and as described in the Transaction Documents, mutatis
mutandem, except that if the Subsequent Closing is initiated by a Purchaser, the
Guarantor Security Agreement, the Corporate Guaranty and the Personal Guaranty
shall not apply to the Notes issued in connection with such Purchaser initiated
Subsequent Closing and Section 3(e) of the Warrant issued in connection with the
Subsequent Closing shall be deleted from such Warrants. Conforming changes will
be made to the forms of Guarantor Security Agreement and Corporate Guaranty
necessary to effectuate the foregoing in the event of a Purchaser initiated
Subsequent Closing. Neither the Company nor a Purchaser will be permitted to
require a Subsequent Closing with respect to an amount of Subsequent Closing
Note Principal equal to the amount of the Initial Closing Note Principal for
which the Company has delivered an Optional Redemption Notice, except that the
rights of a Purchaser with regard to a Subsequent Closing will be fully restored
in the event the Company does not timely comply with the Company’s obligations
after delivery of such Optional Redemption Notice as described in Section 6 of
the Note.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

 

3.1         Representations and Warranties of the Company. Except as set forth
in the SEC Reports or the Disclosure Schedules, which Disclosure Schedules shall
be deemed a part hereof and shall qualify any representation made herein only to
the extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to each Purchaser:

 

 13 

 

  

(a)          Subsidiaries. All of the direct and indirect subsidiaries of the
Company and the Company’s ownership interests therein are set forth on Schedule
3.1(a). The Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any Liens, and all
of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities. If the Company has no
Subsidiaries relevant to any component of this Agreement as of a relevant time,
then such reference shall not be applicable at such time.

 

(b)          Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, or condition (financial or otherwise) of the
Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and, no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(c)          Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and each of the other Transaction Documents by
the Company and the consummation by it of the transactions contemplated hereby
and thereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection herewith or therewith other than in
connection with the Required Approvals. This Agreement and each other
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

 14 

 

  

(d)          No Conflicts. The execution, delivery and performance by the
Company of this Agreement and the other Transaction Documents, the issuance and
sale of the Securities and the consummation by it of the transactions
contemplated hereby and thereby to which it is a party do not and will not: (i)
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, (ii) conflict with, or constitute a default (or an event that
with notice or lapse of time or both would become a default) under, result in
the creation of any Lien upon any of the properties or assets of the Company or
any Subsidiary, or give to others any rights of termination, amendment,
acceleration, adjustment, exchange, reset, exercise or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt,
equity or other instrument (evidencing Company or Subsidiary equity, debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clause (iii), such as could not have or reasonably
be expected to result in a Material Adverse Effect.

 

(e)          Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings required pursuant to Section 4.6 of this Agreement,
and (ii) the filing of Form D with the Commission and such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).

 

(f)           Issuance of the Securities. The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company. The Company has reserved from its
duly authorized capital stock a number of shares of Common Stock for issuance of
the Underlying Shares at least equal to the Required Minimum on the date hereof.

 

(g)          Capitalization. The capitalization of the Company is as set forth
in Schedule 3.1(g). The Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act other than pursuant to the
exercise of employee stock options under the Stock Option Plan, the issuance of
shares of Common Stock to employees pursuant to the Stock Option Plan and
pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act as set forth on Schedule 3.1(g). No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as disclosed on Schedule 3.1(g), there are no outstanding options,
employee or incentive stock option plans, warrants, scrip rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exercisable or exchangeable for, or
giving any Person any right to subscribe for or acquire any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock or Common Stock Equivalents. Except as set forth on Schedule
3.1(g), the issuance and sale of the Securities will not obligate the Company to
issue shares of Common Stock or other securities to any Person (other than the
Purchasers) and will not result in a right of any holder of Company securities
to adjust the exercise, conversion, exchange or reset price under any of such
securities. All of the outstanding shares of capital stock of the Company are
duly authorized, validly issued, fully paid and nonassessable, have been issued
in material compliance with all federal and state securities laws, and none of
such outstanding shares was issued in violation of any preemptive rights or
similar rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Securities. There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.

 

 15 

 

  

(h)          SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, if any, including
pursuant to Section 13(a) or 15(d) thereof, preceding the date hereof (or such
shorter period as the Company was required by law or regulation to file such
material) (the foregoing materials filed not later than ten (10) days before the
date of this Agreement including the Form S-1, and including the exhibits
thereto and documents incorporated by reference therein, being collectively
referred to herein as the “SEC Reports”) on a timely basis or has received a
valid extension of such time of filing and has filed any such SEC Reports prior
to the expiration of any such extension. As of their respective dates, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable, and none of the SEC Reports,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. The Company is, and has no reason to
believe that it will not in the foreseeable future continue to be in compliance
with all its reporting requirements under the Securities Act and Exchange Act.

 

(i)           Material Changes; Undisclosed Events, Liabilities or Developments.
Since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof or on Schedule 3.1(i): (i) there has been no event,
occurrence or development that has had or that could reasonably be expected to
result in a Material Adverse Effect, (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate except
pursuant to the existing Stock Option Plan as set forth on Schedule 3.1(i). The
Company does not have pending before the Commission any request for confidential
treatment of information. Except for the issuance of the Securities contemplated
by this Agreement, or as set forth on Schedule 3.1(i), no event, liability,
fact, circumstance, occurrence or development has occurred or exists or is
reasonably expected to occur or exist with respect to the Company or its
Subsidiaries or their respective businesses, properties, operations, assets or
financial condition, that would be required to be disclosed by the Company under
applicable securities laws at the time this representation is made or deemed
made that has not been publicly disclosed at least two Trading Days prior to the
date that this representation is made.

 

 16 

 

  

(j)           Litigation. Except as set forth in the SEC Reports, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Securities or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect. Except as set forth in the SEC Reports, neither the Company nor
any Subsidiary, nor any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty. Except as set
forth in the SEC Reports, there has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

 

(k)          Labor Relations. No labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company,
which could reasonably be expected to result in a Material Adverse Effect. None
of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. To the knowledge of the Company, no
executive officer of the Company or any Subsidiary, is, or is now expected to
be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant in favor of any third party, and the continued employment of each such
executive officer does not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters. The Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

(l)           Compliance. To the Company’s knowledge, neither the Company nor
any Subsidiary, except as disclosed on Schedule 3.1(l): (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not have or
reasonably be expected to result in a Material Adverse Effect.

 

 17 

 

  

(m)         Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(n)          Title to Assets. Except as disclosed on Schedule 3.1(n), the
Company and the Subsidiaries have good and marketable title in fee simple to all
real property (if any) owned by them and good and marketable title in all
personal property (including domain names) owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for (i) Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries and (ii) Liens for the
payment of federal, state or other taxes, for which appropriate reserves have
been made in accordance with GAAP and, the payment of which is neither
delinquent nor subject to penalties. Any real property and facilities held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases with which the Company and the Subsidiaries
are in compliance.

 

(o)          Intellectual Property. All of the Company’s and Subsidiary’s
Intellectual Property Rights are described in the SEC Reports.

 

(i)          The term “Intellectual Property Rights” means:

 

1.    the name of the Company and each Subsidiary, all fictional business names,
trading names, registered and unregistered trademarks, service marks, and
applications of the Company and each Subsidiary (collectively, “Marks'');

 

2.    all patents and patent applications of the Company and each Subsidiary
(collectively, “Patents'');

 

3.    all copyrights in both published works and unpublished works of the
Company and each Subsidiary (collectively, “Copyrights”);

 

4.    all rights in mask works of the Company and each Subsidiary (collectively,
“Rights in Mask Works''); and

 

5.    all know-how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, “Trade Secrets''); owned, used, or licensed by the
Company and each Subsidiary as licensee or licensor.

 

(ii)         Agreements. Except as set forth in the SEC Reports, there are no
outstanding and, to Company’s knowledge, no threatened disputes or disagreements
with respect to any agreements relating to any Intellectual Property Rights to
which the Company is a party or by which the Company is bound.

 

 18 

 

  

(iii)        Know-How Necessary for the Business. Except as set forth in the SEC
Reports, the Intellectual Property Rights are all those necessary for the
operation of the Company’s businesses as it is currently conducted or as
represented, in writing, to the Purchaser to be conducted. The Company is the
owner of all right, title, and interest in and to each of the Intellectual
Property Rights, free and clear of all Liens, and adverse claims, and has the
right to use all of the Intellectual Property Rights. To the Company’s
knowledge, no employee of the Company has entered into any contract that
restricts or limits in any way the scope or type of work in which the employee
may be engaged or requires the employee to transfer, assign, or disclose
information concerning his work to anyone other than of the Company.

 

(iv)        Patents. The Company owns no Patents and has no patents pending.

 

(v)         Trademarks. The Company is the owner of all right, title, and
interest in and to each of the Marks, free and clear of all Liens and other
adverse claims. All Marks that have been registered with the United States
Patent and Trademark Office are currently in compliance with all formal legal
requirements (including the timely post-registration filing of affidavits of use
and incontestability and renewal applications), are valid and enforceable, and
are not subject to any maintenance fees or taxes or actions falling due within
ninety days after the Initial Closing Date. No Mark has been or is now involved
in any opposition, invalidation, or cancellation and, to the Company’s
knowledge, no such action is threatened with respect to any of the Marks. To the
Company’s knowledge: (1) there is no potentially interfering trademark or
trademark application of any third party, and (2) no Mark is infringed or has
been challenged or threatened in any way. To the Company’s knowledge, none of
the Marks used by the Company infringes or is alleged to infringe any trade
name, trademark, or service mark of any third party.

 

(vi)        Copyrights. The Company owns no Copyrights.

 

(vii)       Trade Secrets. With respect to each Trade Secret, the documentation
relating to such Trade Secret is current, accurate, and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the knowledge or memory of any individual. The Company has taken all
reasonable precautions to protect the secrecy, confidentiality, and value of its
Trade Secrets. The Company has good title and an absolute (but not necessarily
exclusive) right to use the Trade Secrets. The Trade Secrets are not part of the
public knowledge or literature, and, to the Company’s knowledge, have not been
used, divulged, or appropriated either for the benefit of any Person (other the
Company) or to the detriment of the Company. No Trade Secret is subject to any
adverse claim or has been challenged or threatened in any way.

 

(p)          Insurance. The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged. Neither the Company nor any Subsidiary has any
reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.

 

 19 

 

  

(q)          Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of the Company or any
Subsidiary and, to the knowledge of the Company, none of the employees of the
Company or any Subsidiary is presently a party to any transaction with the
Company or any Subsidiary (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, providing for the borrowing of money from or lending of
money to or otherwise requiring payments to or from any officer, director or
such employee or, to the knowledge of the Company, any entity in which any
officer, director, or any such employee has a substantial interest or is an
officer, director, trustee, stockholder, member or partner, in each case in
excess of $50,000 other than for: (i) payment of salary or consulting fees for
services rendered, (ii) reimbursement for expenses incurred on behalf of the
Company or any Subsidiary, and (iii) other employee benefits, including stock
option agreements under any stock option plan of the Company except as disclosed
in the SEC Reports.

 

(r)           Sarbanes-Oxley; Internal Accounting Controls. Except as set forth
on Schedule 3.1(r), the Company and the Subsidiaries are in material compliance
with any and all applicable requirements of the Sarbanes-Oxley Act of 2002 that
are effective as of the date hereof and applicable to the Company, and any and
all applicable rules and regulations promulgated by the Commission thereunder
that are effective as of the date hereof and as of each Closing Date. Except as
set forth on Schedule 3.1(r), the Company and the Subsidiaries maintain a system
of internal accounting controls sufficient to provide reasonable assurance that:
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.

 

(s)          Certain Fees. No brokerage, finder’s fees, commissions or due
diligence fees are or will be payable by the Company or any Subsidiary to any
broker, financial advisor or consultant, finder, placement agent, investment
banker, bank or other Person with respect to the transactions contemplated by
the Transaction Documents. The Purchasers shall have no obligation with respect
to any such fees or with respect to any claims made by or on behalf of other
Persons for fees of a type contemplated in this Section 3.1(s) that may be due
in connection with the transactions contemplated by the Transaction Documents.

 

(t)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(u)          Registration Rights. No Person has any right to cause the Company
or any Subsidiary to effect the registration under the Securities Act of any
securities of the Company or any Subsidiary, except for the Purchasers and as
set forth in the Form S-1.

 

(v)          Reporting Company/Shell Company. The Company is an “emerging growth
company” as defined in the JOBS Act of 2012 and a publicly reporting company
subject to reporting obligations pursuant to Sections 12(b) and 13 of the
Exchange Act. Pursuant to the provisions of the Exchange Act, the Company has
timely filed all reports and other materials required to be filed by the Company
thereunder with the Commission during the preceding twelve months. The Company
has no reason to believe that it will not in the year following the Initial
Closing Date continue to be in compliance with all listing and reporting
requirements applicable to the Company as of the Initial Closing Date. As of
each Closing Date, the Company is not a “shell company” (as defined in Rule 405
of the Securities Act) and has never been a “shell company”.

 

 20 

 

  

(w)         Application of Takeover Protections. The Company and the Board of
Directors will have taken as of the Initial Closing Date all necessary action,
if any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s certificate of
incorporation (or similar charter documents) and the laws of the State of
Delaware that are or could become applicable to the Purchasers as a result of
the Purchasers and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including without limitation as a result
of the Company’s issuance of the Securities and the Purchasers’ ownership of the
Securities.

 

(x)          Disclosure. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided any of the Purchasers or their agents or counsel with any information
that it believes constitutes or might constitute material, non-public
information. The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company. All of the disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company and its Subsidiaries, their respective
businesses and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, when taken together as a whole, is true and correct
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading. The press
releases disseminated by the Company during the twelve months preceding the date
of this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading. The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 3.2 hereof.

 

(y)          No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause the
Offering of the Securities to be integrated with prior offerings by the Company
for purposes of: (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated. Neither the Company nor any Subsidiary is in
default with respect to any Indebtedness.

 

 21 

 

  

(z)          Solvency. Based on the consolidated financial condition of the
Company as of each Closing Date, and the Company’s good faith estimate of the
fair market value of its assets, after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder: (i) the fair
saleable value of the Company’s assets exceeds the amount that will be required
to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature, (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business as now conducted and as proposed to be conducted including its capital
needs taking into account the particular capital requirements of the business
conducted by the Company, consolidated and projected capital requirements and
capital availability thereof, and (iii) the current cash flow of the Company,
together with the proceeds the Company would receive, were it to liquidate all
of its assets, after taking into account all anticipated uses of the cash, would
be sufficient to pay all amounts on or in respect of its liabilities when such
amounts are required to be paid. The Company does not intend to incur debts
beyond its ability to pay such debts as they mature (taking into account the
timing and amounts of cash to be payable on or in respect of its debt). The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Initial Closing
Date. Schedule 3.1(z) sets forth as of the date hereof all outstanding secured
and unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement,
“Indebtedness” means (x) any liabilities for borrowed money or amounts owed in
excess of $50,000 in the aggregate (other than trade accounts payable incurred
in the ordinary course of business), (y) all guaranties, endorsements and other
contingent obligations in respect of indebtedness of others, whether or not the
same are or should be reflected in the Company’s consolidated balance sheet (or
the notes thereto), except guaranties by endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; and (z) the present value of any lease payments in excess of $50,000
due under leases required to be capitalized in accordance with GAAP. Neither the
Company nor any Subsidiary is in default with respect to any Indebtedness.

 

(aa)        Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries each (i) has made or filed all United
States federal, state and local income and all foreign income and franchise tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations and (iii) has set aside on its books provision
reasonably adequate for the payment of all material taxes for periods subsequent
to the periods to which such returns, reports or declarations apply. There are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company or of any Subsidiary know
of no basis for any such claim.

 

(bb)        Foreign Corrupt Practices. Neither the Company nor any Subsidiary,
nor to the knowledge of the Company or any Subsidiary, any agent or other person
acting on behalf of the Company or any Subsidiary, has: (i) directly or
indirectly, used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity, (ii)
made any unlawful payment to foreign or domestic government officials or
employees or to any foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by the
Company or any Subsidiary (or made by any person acting on its behalf of which
the Company is aware) which is in violation of law or (iv) violated in any
material respect any provision of FCPA.

 

(cc)        Accountants and Lawyers. The Company’s accounting firm is set forth
on Schedule 3.1(cc) of the Disclosure Schedules. To the knowledge and belief of
the Company, such accounting firm: (i) is a registered public accounting firm as
required by the Exchange Act and (ii) shall express its opinion with respect to
the financial statements to be included in the Company’s Annual Report for the
fiscal year ending December 31, 2015. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and the accountants and lawyers formerly or presently employed by
the Company and the Company is current with respect to any fees owed to its
accountants and lawyers which could affect the Company’s ability to perform any
of its obligations under any of the Transaction Documents.

 

 22 

 

  

(dd)       Acknowledgment Regarding Purchasers’ Purchase of Securities. The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby. The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

(ee)         Acknowledgment Regarding Purchaser’s Trading Activity.  Anything in
this Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 4.16 hereof), it is understood and acknowledged by the Company that: (i)
none of the Purchasers has been asked by the Company to agree, nor has any
Purchaser agreed, to desist from purchasing or selling, long and/or short,
securities of the Company, or “derivative” securities based on securities issued
by the Company or to hold the Securities for any specified term, (ii) past or
future open market or other transactions by any Purchaser, specifically
including, without limitation, Short Sales or “derivative” transactions, before
or after the closing of this or future private placement transactions, may
negatively impact the market price of the Company’s publicly-traded securities,
(iii) any Purchaser, and counter-parties in “derivative” transactions to which
any such Purchaser is a party, directly or indirectly, may presently have a
“short” position in the Common Stock and (iv) each Purchaser shall not be deemed
to have any affiliation with or control over any arm’s length counter-party in
any “derivative” transaction. The Company further understands and acknowledges
that (y) one or more Purchasers may engage in hedging activities at various
times during the period that the Securities are outstanding, including, without
limitation, during the periods that the value of the Underlying Shares
deliverable with respect to Securities are being determined, and (z) such
hedging activities (if any) could reduce the value of the existing stockholders'
equity interests in the Company at and after the time that the hedging
activities are being conducted.  The Company acknowledges that such
aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.

 

(ff)         Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

 

(gg)       Money Laundering. The operations of the Company and its Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

 

 23 

 

  

(hh)       Stock Option Plan. Each stock option granted by the Company under the
Stock Option Plan was granted (i) in accordance with the terms of such Stock
Option Plan and (ii) with an exercise price at least equal to the fair market
value of the Common Stock on the date such stock option would be considered
granted under GAAP and applicable law. No stock option granted under the Stock
Option Plan has been backdated. The Company has not knowingly granted, and there
is no and has been no Company policy or practice to knowingly grant, stock
options prior to, or otherwise knowingly coordinate the grant of stock options
with, the release or other public announcement of material information regarding
the Company or its Subsidiaries or their financial results or prospects.

 

(ii)          Office of Foreign Assets Control. Neither the Company nor any
Subsidiary nor, to the Company's knowledge, any director, officer, agent,
employee or affiliate of the Company is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”).

 

(jj)          Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.

 

(kk)        No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising. The Company has offered the
Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.

 

(ll)        Indebtedness and Seniority. As of the date hereof, all Indebtedness
and Liens of the Company and the principal terms thereof are set forth on
Schedule 3.1(ll). Except as set forth on Schedule 3.1(ll), as of each Closing
Date, no Indebtedness or other equity of the Company is or will be senior to the
Notes in right of payment, whether with respect to interest or upon liquidation
or dissolution, or otherwise, other than indebtedness secured by purchase money
security interests (which is senior only as to underlying assets covered
thereby) and capital lease obligations (which is senior only as to the property
covered thereby).

 

(mm)    FDA.  The Company has no applications pending before the jurisdiction of
the U.S. Food and Drug Administration (“FDA”).

 

(nn)     No Disqualification Events. With respect to the Securities to be
offered and sold hereunder in reliance on Rule 506 under the Securities Act,
none of the Company, any of its predecessors, any affiliated issuer, any
director, executive officer, other officer of the Company participating in the
offering hereunder, any beneficial owner of 20% or more of the Company’s
outstanding voting equity securities, calculated on the basis of voting power,
nor any promoter (as that term is defined in Rule 405 under the Securities Act)
connected with the Company in any capacity at the time of sale (each, an “Issuer
Covered Person” and, together, “Issuer Covered Persons”) is subject to any of
the “Bad Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under
the Securities Act (a “Disqualification Event”), except for a Disqualification
Event covered by Rule 506(d)(2) or (d)(3). The Company has exercised reasonable
care to determine whether any Issuer Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e), and has furnished to the
Purchasers a copy of any disclosures provided thereunder.

 

 24 

 

  

(oo)     Manufacturing Regulatory Matters. The Company and its Subsidiaries have
complied in all material respects with all statutes and regulations related to
the research, manufacture and sale of its products to the extent applicable to
the Company’s and its Subsidiaries’ activities. Items manufactured or under
investigation by the Company and its Subsidiaries comply with all applicable
manufacturing practices regulations and other requirements established by
government regulators in the jurisdictions in which the Company or its
Subsidiaries manufacture their products. Except as disclosed in the SEC Reports,
the Company is not and its Subsidiaries are not the subject of any investigation
by any competent authority with respect to the development, testing,
manufacturing and distribution of their products, nor has any investigation,
prosecution, or other enforcement action been threatened by any regulatory
agency. Except as disclosed in the SEC Reports, neither the Company nor any of
its Subsidiaries has received from any regulatory agency any letter or other
document asserting that the Company or any Subsidiary has violated any statute
or regulation enforced by that agency with respect to the development, testing,
manufacturing and distribution of their products. To the Company’s knowledge,
research conducted by or for the Company and its Subsidiaries has complied in
all material respects with all applicable legal requirements.

 

(pp)       Other Covered Persons. The Company is not aware of any person that
has been or will be paid (directly or indirectly) remuneration for solicitation
of purchasers in connection with the sale of any Regulation D Securities.

 

(qq)       No Outstanding Variable Priced Equity Linked Instruments. As of each
Closing Date, the Company will not have outstanding nor issuable any Variable
Priced Equity Linked Instruments, nor any debt or equity with anti-dilution,
ratchet or reset rights.

 

(rr)         Survival. The foregoing representations and warranties shall
survive the Closings.

 

3.2         Representations and Warranties of the Purchasers. Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of each Closing Date to the Company as follows (unless as of
a specific date therein):

 

(a)          Organization; Authority. Such Purchaser is either an individual or
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by such Purchaser of the transactions contemplated by the
Transaction Documents have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of such Purchaser. Each Transaction Document to which it is a party has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 

 25 

 

  

(b)          Understandings or Arrangements. Such Purchaser understands that the
Securities are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Securities as principal for its own account and not with a view to or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Securities in violation of the Securities
Act or any applicable state securities law and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such Securities in violation of the Securities Act or any
applicable state securities law (this representation and warranty not limiting
such Purchaser’s right to sell the Securities pursuant to any registration
statement or otherwise in compliance with applicable federal and state
securities laws). Such Purchaser is acquiring the Securities hereunder in the
ordinary course of its business.

 

(c)          Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants or converts any Notes it will be either: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act. Such Purchaser is not required
to be registered as a broker-dealer under Section 15 of the Exchange Act. Such
Purchaser has the authority and is duly and legally qualified to purchase and
own the Securities. Such Purchaser is able to bear the risk of such investment
for an indefinite period and to afford a complete loss thereof. Such Purchaser
has provided the information in the Accredited Investor Questionnaire attached
hereto as Exhibit I (the “Investor Questionnaire”). The information set forth on
the signature pages hereto and the Investor Questionnaire regarding such
Purchaser is true and complete in all respects. Except as disclosed in the
Investor Questionnaire, such Purchaser has had no position, office or other
material relationship within the past three years with the Company or Persons
(as defined below) known to such Purchaser to be affiliates of the Company, and
is not a member of the Financial Industry Regulatory Authority or an “associated
person” (as such term is defined under the FINRA Membership and Registration
Rules Section 1011).

 

(d)          Experience of Such Purchaser. Such Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 

(e)          Information on Company. Such Purchaser has been furnished with or
has had access to the EDGAR Website of the Commission to the Company’s filings
made with the Commission through the tenth business day preceding the Initial
Closing Date in which such Purchaser purchases Securities hereunder, including
the Form S-1.  Purchasers are not deemed to have any knowledge of any
information not included in the Reports unless such information is delivered in
the manner described in the next sentence.  In addition, such Purchaser may have
received in writing from the Company such other information concerning its
operations, financial condition and other matters as such Purchaser has
requested, identified thereon as OTHER WRITTEN INFORMATION (such other
information is collectively, the “Other Written Information”), and considered
all factors such Purchaser deems material in deciding on the advisability of
investing in the Securities.  Such Purchaser was afforded (i) the opportunity to
ask such questions as such Purchaser deemed necessary of, and to receive answers
from, representatives of the Company concerning the merits and risks of
acquiring the Securities; (ii) the right of access to information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable such Purchaser to
evaluate the Securities; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to acquiring the Securities.

 

 26 

 

  

(f)           Compliance with Securities Act; Reliance on Exemptions. Such
Purchaser understands and agrees that the Securities have not been registered
under the 1933 Act or any applicable state securities laws, by reason of their
issuance in a transaction that does not require registration under the 1933 Act,
and that such Securities must be held indefinitely unless a subsequent
disposition is registered under the 1933 Act or any applicable state securities
laws or is exempt from such registration. Such Purchaser understands and agrees
that the Securities are being offered and sold to such Purchaser in reliance on
specific exemptions from the registration requirements of United States federal
and state securities laws and regulations and that the Company is relying in
part upon the truth and accuracy of, and such Purchaser’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Purchaser set forth herein in order to determine the availability of such
exemptions and the eligibility of such Purchaser to acquire the Securities.

 

(g)          Communication of Offer. Such Purchaser is not purchasing the
Securities as a result of any “general solicitation” or “general advertising,”
as such terms are defined in Regulation D, which includes, but is not limited
to, any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or on the
internet or broadcast over television, radio or the internet or presented at any
seminar or any other general solicitation or general advertisement.

 

(h)          No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Securities or the
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the Offering.

 

(i)           No Conflicts. The execution, delivery and performance of this
Agreement and performance under the other Transaction Documents and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby or relating hereto or thereto do not and will not (i) result in a
violation of such Purchaser’s charter documents, bylaws or other organizational
documents, if applicable, (ii) conflict with nor constitute a default (or an
event which with notice or lapse of time or both would become a default) under
any agreement to which such Purchaser is a party, nor (iii) result in a
violation of any law, rule, or regulation, or any order, judgment or decree of
any court or governmental agency applicable to such Purchaser or its properties
(except for such conflicts, defaults and violations as would not, individually
or in the aggregate, have a material adverse effect on such Purchaser). Such
Purchaser is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its obligations under this
Agreement or perform under the other Transaction Documents nor to purchase the
Securities in accordance with the terms hereof, provided that for purposes of
the representation made in this sentence, such Purchaser is assuming and relying
upon the accuracy of the relevant representations and agreements of the Company
herein.

 

 27 

 

  

(j)           Pre-Existing Relationships. The Purchaser represents and warrants
that: (i) the Purchaser was contacted regarding the sale of the Securities by
the Company (or an authorized agent or representative thereof) with whom the
Purchaser had a prior substantial pre-existing relationship, the Purchaser is
not investing in the Offering in connection with or as a result of any
registration statement on Form S-1, filed with the Commission by the Company
  and (ii) no Securities were offered or sold to it by means of any form of
general solicitation or general advertising, and in connection therewith, the
Purchaser did not (A) receive or review any advertisement, article, notice or
other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available; or (B) attend any seminar meeting or industry investor conference
whose attendees were invited by any general solicitation or general advertising;
or (C) observe any website or filing of the Company with the Commission in which
any offering of securities by the Company was described and as a result learned
of any offering of securities by the Company.

 

(k)          Survival. The foregoing representations and warranties shall
survive the Closings.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

 

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

 

4.1         Transfer Restrictions.

 

(a)          Disposition of Securities. The Securities may only be disposed of
in compliance with state and federal securities laws. In connection with any
transfer of Securities other than pursuant to an effective registration
statement or Rule 144, to the Company or to an Affiliate of a Purchaser or in
connection with a pledge as contemplated in Section 4.1(b), the Company may
require the transferor thereof to provide to the Company, at the Company’s
expense, an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities
Act. As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights and
obligations of a Purchaser under this Agreement and the other Transaction
Documents.

 

(b)          Legend. The Purchasers agree to the imprinting, so long as is
required by this Section 4.1, of a legend on any of the Securities in the
following form:

 

[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

 28 

 

  

(c)          Pledge. The Company acknowledges and agrees that a Purchaser may
from time to time pledge pursuant to a bona fide margin agreement with a
registered broker-dealer or grant a security interest in some or all of the
Securities to a financial institution that is an “accredited investor” as
defined in Rule 501(a) under the Securities Act and who agrees to be bound by
the provisions of this Agreement and, if required under the terms of such
arrangement, such Purchaser may transfer pledge or secure Securities to the
pledgees or secured parties. Such a pledge or transfer would not be subject to
approval of the Company and no legal opinion of legal counsel of the pledgee,
secured party or pledgor shall be required in connection therewith. Further, no
notice shall be required of such pledge. At the appropriate Purchaser’s expense,
the Company will execute and deliver such reasonable documentation as a pledgee
or secured party of Securities may reasonably request in connection with a
pledge or transfer of the Securities.

 

(d)          Legend Removal. Certificates evidencing the Incentive Shares and
Underlying Shares shall not contain any legend (“Unlegended Shares”) (including
the legend set forth in Section 4.1(b) hereof): (i) while a registration
statement (including the Registration Statement) covering the resale of such
security is effective under the Securities Act, (ii) following any sale of such
Incentive Shares and Underlying Shares pursuant to Rule 144, (iii) if such
Incentive Shares and Underlying Shares are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such Incentive Shares and
Underlying Shares and without volume or manner-of-sale restrictions or (iv) if
such legend is not required under applicable requirements of the Securities Act
(including judicial interpretations and pronouncements issued by the staff of
the Commission). The Company shall cause its counsel to issue a legal opinion to
the Transfer Agent promptly after the Effective Date if required by the Transfer
Agent to effect the removal of the legend hereunder. If all or any Notes are
converted or any portion of a Warrant is exercised at a time when there is an
effective registration statement to cover the resale of the Underlying Shares,
or if such Incentive Shares and Underlying Shares may be sold under Rule 144 or
if such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission) then such Incentive Shares and Underlying Shares
shall be issued free of all legends. The Company agrees that following such time
as such legend is no longer required under this Section 4.1(c), it will, no
later than five Trading Days following the delivery by a Purchaser to the
Company or the Transfer Agent of a certificate representing Incentive Shares and
Underlying Shares, as applicable, issued with a restrictive legend (such fifth
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to
such Purchaser a certificate representing such shares that is free from all
restrictive and other legends (however, the Corporation shall use reasonable
best efforts to deliver such shares within three (3) Trading Days). The Company
may not make any notation on its records or give instructions to the Transfer
Agent that enlarge the restrictions on transfer set forth in this Section 4.
Certificates for Incentive Shares and Underlying Shares subject to legend
removal hereunder shall be transmitted by the Transfer Agent to the Purchaser by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company System as directed by such Purchaser.

 

 29 

 

  

(e)          Legend Removal Default. In addition to such Purchaser’s other
available remedies, the Company shall pay to a Purchaser, in cash, as partial
liquidated damages and not as a penalty, for each $1,000 of Underlying Shares
(based on the highest of the actual purchase price or VWAP of the Common Stock
on the date such Securities are submitted to the Transfer Agent or an imputed
value of $0.30 per Incentive Share or Underlying Share) delivered for removal of
the restrictive legend and subject to Section 4.1(c), $10 per Trading Day for
each Trading Day after the Legend Removal Date (increasing to $20 per Trading
Day after the fifth Trading Day) until such certificate is delivered without a
legend. Nothing herein shall limit such Purchaser’s right to pursue actual
damages for the Company’s failure to deliver certificates representing any
Securities as required by the Transaction Documents, and such Purchaser shall
have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.         

 

(f)           DWAC. In lieu of delivering physical certificates representing the
Unlegended Shares, upon request of a Purchaser, so long as the certificates
therefor do not bear a legend and the Purchaser is not obligated to return such
certificate for the placement of a legend thereon, the Company shall cause its
transfer agent to electronically transmit the Unlegended Shares by crediting the
account of Purchaser’s prime broker with the Depository Trust Company through
its Deposit Withdrawal At Custodian system, provided that the Company’s Common
Stock is DTC eligible and the Company’s transfer agent participates in the
Deposit Withdrawal at Custodian system. Such delivery must be made on or before
the Legend Removal Date.

 

(g)          Injunction. In the event a Purchaser shall request delivery of
Unlegended Shares as described in this Section 4.1 and the Company is required
to deliver such Unlegended Shares, the Company may not refuse to deliver
Unlegended Shares based on any claim that such Purchaser or anyone associated or
affiliated with such Purchaser has not complied with Purchaser’s obligations
under the Transaction Documents, or for any other reason, unless, an injunction
or temporary restraining order from a court, on notice, restraining and or
enjoining delivery of such Unlegended Shares shall have been sought and obtained
by the Company and the Company has posted a surety bond for the benefit of such
Purchaser in the amount of the greatest of (i) 120% of the amount of the
aggregate purchase price of the Incentive Shares and Underlying Shares to be
subject to the injunction or temporary restraining order, (ii) the VWAP of the
Common Stock on the trading day before the issue date of the injunction
multiplied by the number of Unlegended Shares to be subject to the injunction,
or (iii) an imputed value of $0.30 per Incentive Share or Underlying Share which
bond shall remain in effect until the completion of arbitration/litigation of
the dispute and the proceeds of which shall be payable to such Purchaser to the
extent Purchaser obtains judgment in Purchaser’s favor.

 

(h)          Buy-In. In addition to any other rights available to Purchaser, if
the Company fails to deliver to a Purchaser Unlegended Shares as required
pursuant to this Agreement and after the Legend Removal Date the Purchaser, or a
broker on the Purchaser’s behalf, purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by such
Purchaser of the shares of Common Stock which the Purchaser was entitled to
receive in unlegended form from the Company (a “Buy-In”), then the Company shall
promptly pay in cash to the Purchaser (in addition to any remedies available to
or elected by the Purchaser) the amount, if any, by which (A) the Purchaser’s
total purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (B) the greater of (i) the aggregate purchase
price of the shares of Common Stock delivered to the Company for reissuance as
Unlegended Shares, or (ii) an imputed value of $0.30 per Incentive Share or
Underlying Share together with interest thereon at a rate of 15% per annum
accruing until such amount and any accrued interest thereon is paid in full
(which amount shall be paid as liquidated damages and not as a penalty). For
example, if a Purchaser purchases shares of Common Stock having a total purchase
price of $11,000 to cover a Buy-In with respect to $10,000 of purchase price of
Shares delivered to the Company for reissuance as Unlegended Shares, the Company
shall be required to pay the Purchaser $1,000, plus interest, if any. The
Purchaser shall provide the Company written notice indicating the amounts
payable to the Purchaser in respect of the Buy-In.

 

 30 

 

  

(i)           Plan of Distribution. Each Purchaser, severally and not jointly
with the other Purchasers, agrees with the Company that such Purchaser will sell
any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Securities are sold pursuant to a registration
statement, they will be sold in compliance with the plan of distribution set
forth therein, and acknowledges that the removal of the restrictive legend from
certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company’s reliance upon this understanding.

 

4.2         Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market conditions.
The Company further acknowledges that its obligations under the Transaction
Documents, including, without limitation, its obligation to issue the Underlying
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

 

4.3         Furnishing of Information; Public Information.

 

(a)          Until the earliest of the time that (i) no Purchaser owns
Securities or (ii) the Warrants have expired, the Company covenants to file all
periodic reports with the Commission pursuant to Section 15(d) of the Exchange
Act and under Section 12(b) or 12(g) of the 1934 Act, and to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act and file such reports even if the Company is not
then subject to the reporting requirements of the Exchange Act.

 

(b)          Within thirty (30) days after the Initial Closing Date, the Company
will file a Form 8-A with the Commission for the purpose of having the Common
Stock registered pursuant to Section 12(g) of the Exchange Act and effectuate
such registration not later than ninety (90) days after the Initial Closing
Date.

 

(c)          At any time commencing on the Initial Closing Date and ending at
such time that all of the Securities may be sold without the requirement for the
Company to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, if the Company shall fail for
any reason to satisfy the current public information requirement under Rule
144(c) (a “Public Information Failure”) then, in addition to such Purchaser’s
other available remedies, the Company shall pay to a Purchaser, in cash, as
partial liquidated damages and not as a penalty, by reason of any such delay in
or reduction of its ability to sell the Securities, an amount in cash equal to
two percent (2.0%) of the aggregate principal amount of Notes and accrued
interest thereon and purchase price of Warrant Shares held by such Purchaser on
the day of a Public Information Failure and on every thirtieth (30th) day
(pro-rated for periods totaling less than thirty days) thereafter until the
earlier of (a) the date such Public Information Failure is cured and (b) such
time that such public information is no longer required for the Purchasers to
transfer the Incentive Shares and Underlying Shares pursuant to Rule 144. The
payments to which a Purchaser shall be entitled pursuant to this Section 4.3(b)
are referred to herein as “Public Information Failure Payments.” Public
Information Failure Payments shall be paid on the earlier of (i) the last day of
the calendar month during which such Public Information Failure Payments are
incurred and (ii) the third (3rd) Business Day after the event or failure giving
rise to the Public Information Failure Payments is cured. In the event the
Company fails to make Public Information Failure Payments in a timely manner,
such Public Information Failure Payments shall bear interest at the rate of 1.5%
per month (prorated for partial months) until paid in full. Nothing herein shall
limit such Purchaser’s right to pursue actual damages for the Public Information
Failure, and such Purchaser shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.

 

 31 

 

  

4.4           Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities or that would be integrated with
the offer or sale of the Securities for purposes of the rules and regulations of
any Trading Market such that it would require shareholder approval prior to the
closing of such other transaction or to effectuate such other transaction unless
shareholder approval is obtained before the earlier of the closing of such
subsequent transaction or effectuation of such other transaction.

 

4.5           Conversion and Exercise Procedures. Each of the form of Notice of
Exercise included in the Warrants and the form of Notice of Conversion included
in the Notes set forth the totality of the procedures required of the Purchasers
in order to exercise the Warrants or convert the Notes. No additional legal
opinion, other information or instructions shall be required of the Purchasers
to exercise their Warrants or convert their Notes. The Company shall honor
exercises of the Warrants and conversions of the Notes and shall deliver
Underlying Shares in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.

 

4.6           Securities Laws Disclosure; Publicity. The Company shall, by 9:30
a.m. (New York City time) on the first Trading Day following each Closing Date,
file a Current Report on Form 8-K including the Transaction Documents as
exhibits thereto with the Commission (“Form 8-K”). A copy of the Form 8-K is
annexed hereto as Exhibit J. Such Exhibit J will be identical to the Form 8-K
which will be filed with the Commission except for the omission of signatures
thereto by the Company and auditors providing the financial statements. From and
after the filing of the Form 8-K, the Company represents to the Purchasers that
it shall have publicly disclosed all material, non-public information delivered
to any of the Purchasers by the Company or any of its Subsidiaries, or any of
their respective officers, directors, employees or agents in connection with the
transactions contemplated by the Transaction Documents. The Company and each
Purchaser shall consult with each other in issuing any press releases with
respect to the transactions contemplated hereby, and neither the Company nor any
Purchaser shall issue any press release nor otherwise make any such public
statement without the prior consent of the Company, with respect to any press
release of any Purchaser, or without the prior consent of each Purchaser, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of any Purchaser, or
include the name of any Purchaser in any filing with the Commission or any
regulatory agency or Trading Market unless the name of such Purchaser is already
included in the body of the Transaction Documents, without the prior written
consent of such Purchaser, except: (a) as required by federal securities law in
connection with the filing of final Transaction Documents with the Commission
and (b) to the extent such disclosure is required by law or Trading Market
regulations, in which case the Company shall provide the Purchasers with prior
notice of such disclosure permitted under this clause (b). The Company may file
a Form 10-Q or Form S-1/A amendment to the Form S-1 in lieu of the Form 8-K
provided such filing contains the content required to be included in the Form
8-K and the Form 10-Q or Form S-1/A is filed not later than one (1) Trading Day
after the Form 8-K would otherwise have been filed.

 

 32 

 

  

4.7           Shareholder Rights Plan. No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.

 

4.8           Non-Public Information. Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have entered into a
written agreement with the Company regarding the confidentiality and use of such
information. The Company understands and confirms that each Purchaser shall be
relying on the foregoing covenant in effecting transactions in securities of the
Company.

 

4.9           Use of Proceeds. The Company shall use the net proceeds from the
sale of the Offering hereunder substantially for the purposes set forth on
Schedule 4.9 hereto and shall not use such proceeds: (a) for the satisfaction of
any portion of the Company’s debt except as disclosed on Schedule 4.9 (other
than payment of trade payables in the ordinary course of the Company’s business
and consistent with prior practices), (b) for the redemption of any Common Stock
or Common Stock Equivalents, (c) for the settlement of any outstanding
litigation or (d) in violation of FCPA or OFAC regulations.

 

4.10         Indemnification of Purchasers. Subject to the provisions of this
Section 4.10, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against Purchaser
Parties in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Party, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Party may have with any such
stockholder or any violations by such Purchaser Party of state or federal
securities laws or any conduct by such Purchaser Party which constitutes fraud,
gross negligence, willful misconduct or malfeasance). If any action shall be
brought against any Purchaser Party in respect of which indemnity may be sought
pursuant to this Agreement, such Purchaser Party shall promptly notify the
Company in writing, and the Company shall have the right to assume the defense
thereof with counsel of its own choosing reasonably acceptable to the Purchaser
Party. Any Purchaser Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Purchaser Party except
to the extent that (i) the employment thereof has been specifically authorized
by the Company in writing, (ii) the Company has failed after a reasonable period
of time to assume such defense and to employ counsel or (iii) in such action
there is, in the reasonable opinion of counsel, a material conflict on any
material issue between the position of the Company and the position of such
Purchaser Party, in which case the Company shall be responsible for the
reasonable fees and expenses of no more than one such separate counsel. The
Company will not be liable to any Purchaser Party under this Agreement (y) for
any settlement by a Purchaser Party effected without the Company’s prior written
consent, which shall not be unreasonably withheld or delayed; or (z) to the
extent, but only to the extent that a loss, claim, damage or liability is
attributable to any Purchaser Party’s breach of its material representations,
warranties or covenants under the Transaction Documents. The indemnification
required by this Section 4.10 shall be made by periodic payments of the amount
thereof during the course of the investigation or defense, as and when bills are
received or are incurred. The indemnity agreements contained herein shall be in
addition to any cause of action or similar right of any Purchaser Party against
the Company or others and any liabilities the Company may be subject to pursuant
to law.

 

 33 

 

  

4.11         Reservation and Listing of Securities.

 

(a)          The Company shall maintain a reserve from its duly authorized
shares of Common Stock for issuance pursuant to the Transaction Documents in
such amount as may then be required to fulfill its obligations in full under the
Transaction Documents, but not less than the Required Minimum.

 

(b)          If, on any date, the number of authorized but unissued (and
otherwise unreserved) shares of Common Stock is less than the Required Minimum
on such date, then the Board of Directors shall amend the Company’s certificate
or articles of incorporation to increase the number of authorized but unissued
shares of Common Stock to at least the Required Minimum at such time, as soon as
possible and in any event not later than the 60th day after such date.

 

(c)          The Company shall prior to each Closing, if applicable: (i) in the
time and manner required by the principal Trading Market, prepare and file with
such Trading Market an additional shares listing application covering a number
of shares of Common Stock at least equal to the Required Minimum on the date of
such application, (ii) take all steps necessary to cause such shares of Common
Stock to be approved for listing or quotation on such Trading Market as soon as
possible thereafter, (iii) provide to the Purchasers evidence of such listing or
quotation and (iv) maintain the listing or quotation of such Common Stock on any
date at least equal to the Required Minimum on such date on such Trading Market
or another Trading Market. The Company will take all action necessary to
continue the listing or quotation and trading of its Common Stock on a Trading
Market until the later of (i) at least five years after the last Closing Date,
and (ii) for so long as the Notes or Warrants are outstanding, and will comply
in all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of the Trading Market at least until five years after the
last Closing Date and for so long as the Notes and Warrants are outstanding. In
the event the aforedescribed listing is not continuously maintained for five
years after the last Closing Date and for so long as Notes or Warrants are
outstanding (a “Listing Default”), then in addition to any other rights the
Purchasers may have hereunder or under applicable law, on the first day of a
Listing Default and on each monthly anniversary of each such Listing Default
date (if the applicable Listing Default shall not have been cured by such date)
until the applicable Listing Default is cured, the Company shall pay to each
Purchaser an amount in cash, as partial liquidated damages and not as a penalty,
equal to 2% of the aggregate outstanding Note principal and accrued interest,
conversion price of Conversion Shares and purchase price of Warrant Shares held
by such Purchaser or which may be acquired upon exercise of Warrants on the day
of a Listing Default and on every thirtieth day (pro-rated for periods less than
thirty days) thereafter until the date such Listing Default is cured. If the
Company fails to pay any liquidated damages pursuant to this Section in a timely
manner, the Company will pay interest thereon at a rate of 1.5% per month
(pro-rated for partial months) to the Purchaser.

 

 34 

 

  

4.12         Form D; Blue Sky Filings. The Company agrees to timely file a Form
D with respect to the Securities as required under Regulation D and to provide a
copy thereof, promptly upon request of any Purchaser. The Company shall take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at a Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.

 

4.13         Subsequent Equity Sales. From the date hereof until such time as
the Notes are no longer outstanding, the Company will not, without the consent
of a Majority in Interest, enter into any Equity Line of Credit or similar
agreement, issue or agree to issue floating or Variable Priced Equity Linked
Instruments nor any of the foregoing or equity with price reset rights (subject
to adjustment for stock splits, distributions, dividends, recapitalizations and
the like) (collectively, a “Variable Rate Transaction”).   For purposes hereof,
“Equity Line of Credit” shall include any transaction involving a written
agreement between the Company and an investor or underwriter whereby the Company
has the right to “put” its securities to the investor or underwriter over an
agreed period of time and at an agreed price or price formula, and “Variable
Priced Equity Linked Instruments” shall include: (A) any debt or equity
securities which are convertible into, exercisable or exchangeable for, or carry
the right to receive additional shares of Common Stock or Common Stock
Equivalents or any of the foregoing at a price that can be reduced either (1) at
any conversion, exercise or exchange rate or other price that is based upon
and/or varies with the trading prices of or quotations for Common Stock at any
time after the initial issuance of such debt or equity security, or (2) with a
fixed conversion, exercise or exchange price that is subject to being reset at
some future date at any time after the initial issuance of such debt or equity
security due to a change in the market price of the Company’s Common Stock since
date of initial issuance, or upon the issuance of any debt, equity or Common
Stock Equivalent, and (B) any amortizing convertible security which amortizes
prior to its maturity date, where the Company is required or has the option to
(or any investor in such transaction has the option to require the Company to)
make such amortization payments in shares of Common Stock which are valued at a
price that is based upon and/or varies with the trading prices of or quotations
for Common Stock at any time after the initial issuance of such debt or equity
security (whether or not such payments in stock are subject to certain equity
conditions).  For purposes of determining the total consideration for a
convertible instrument (including a right to purchase equity of the Company)
issued, subject to an original issue or similar discount or which principal
amount is directly or indirectly increased after issuance, the consideration
will be deemed to be the actual net cash amount received by the Company in
consideration of the original issuance of such convertible instrument. For so
long as the Notes are outstanding, the Company will not, without the consent of
a Majority in Interest, issue any Common Stock or Common Stock Equivalents to
officers, directors, and employees of the Company unless such issuance is an
Exempt Issuance pursuant to items (a) or (d) of the definition of Exempt
Issuance or in the amounts and on the terms set forth on Schedule 4.13. For so
long as the Notes are outstanding, the Company will not amend the terms of any
securities or Common Stock Equivalents or of any agreement outstanding or in
effect as of the date of this Agreement pursuant to which same were or may be
acquired nor amend the terms of the S-1 Securities, nor issue any Common Stock
or Common Stock Equivalents, without the consent of a Majority in Interest, if
such issuance or the result of such amendment would be at an effective price per
share of Common Stock less than the higher of the Conversion Price or Warrant
Exercise Price in effect at the time of such issuance or amendment. The
restrictions and limitations in this Section 4.13 shall apply whether or not a
Purchaser exercises its rights pursuant to Section 4.17.

 

 35 

 

  

4.14         Equal Treatment of Purchasers. No consideration (including any
modification of any Transaction Document) shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration is also offered on a ratable basis to
all of the parties to this Agreement. For clarification purposes, this provision
constitutes a separate right granted to each Purchaser by the Company and
negotiated separately by each Purchaser, and is intended for the Company to
treat the Purchasers as a class and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.

 

4.15         Capital Changes. Until the one year anniversary of the last Closing
Date, the Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock without 10 days prior written notice to the
Purchasers except the Company may increase the authorized shares of Common Stock
from 100,000,000 Shares to 150,000,000 Shares.

 

4.16         Certain Transactions and Confidentiality. Each Purchaser, severally
and not jointly with the other Purchasers, covenants that neither it, nor any
Affiliate acting on such Purchaser’s behalf or pursuant to any understanding
with such Purchaser will execute any purchases or sales, including Short Sales,
of any of the Company’s securities during the period commencing with the
execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to a press
release or Form 8-K as described in Section 4.6.  Each Purchaser, severally and
not jointly with the other Purchasers, covenants that until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to a press release or Form 8-K as described in Section 4.6,
such Purchaser will maintain the confidentiality of the existence and terms of
this transaction and the information included in the Transaction Documents and
the Disclosure Schedules. Notwithstanding the foregoing, and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) no Purchaser makes any representation, warranty
or covenant hereby that it will not engage in effecting transactions in any
securities of the Company after the time that the transactions contemplated by
this Agreement are first publicly announced pursuant to a press release or Form
8-K as described in Section 4.6, (ii) no Purchaser shall be restricted or
prohibited from effecting any transactions in any securities of the Company in
accordance with applicable securities laws from and after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to a press release or Form 8-K, and (iii) no Purchaser shall have any
duty of confidentiality to the Company or its Subsidiaries after the filing of
the Form 8-K.  Notwithstanding the foregoing, in the case of a Purchaser that is
a multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Purchaser’s assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Purchaser’s assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.

 

4.17         Participation in Future Financing.

 

(a)          Until one year after the Initial Trading Date of a Registration
Statement which registers all then outstanding or issuable Underlying Shares
(including Underlying Shares issuable in connection with a Subsequent Closing,
if any), upon any proposed issuance by the Company or any of its Subsidiaries of
Common Stock, Common Stock Equivalents for cash consideration, Indebtedness or a
combination thereof, other than (i) a rights offering to all holders of Common
Stock (which may include extending such rights offering to holders of Notes),
(ii) an Exempt Issuance, or (iii) provided the provisions of Section 4.13 of
this Agreement have been complied with by the Company, the Common Stock issuable
pursuant to the Form S-1, (a “Subsequent Financing”), the Purchasers shall have
the right to participate in up to an amount of the Subsequent Financing equal to
100% of the Subsequent Financing (the “Participation Maximum”) pro rata to each
other in proportion to their Subscription Amounts on the same terms, conditions
and price provided for in the Subsequent Financing, unless the Subsequent
Financing is an underwritten public offering, in which case the Company shall
notify each Purchaser of such public offering when it is lawful for the Company
to do so, but no Purchaser shall be entitled to purchase any particular amount
of such public offering without the approval of the lead underwriter of such
underwritten public offering.

 

 36 

 

 

(b)          At least fifteen (15) Trading Days prior to the closing of the
Subsequent Financing, the Company shall deliver to each Purchaser a written
notice of its intention to effect a Subsequent Financing (“Pre-Notice”), which
Pre-Notice shall ask such Purchaser if it wants to review the details of such
financing (such additional notice, a “Subsequent Financing Notice”). Upon the
request of a Purchaser, and only upon a request by such Purchaser, for a
Subsequent Financing Notice, the Company shall promptly, but no later than one
(1) Trading Day after such request, deliver a Subsequent Financing Notice to
such Purchaser. The requesting Purchaser shall be deemed to have acknowledged
that the Subsequent Financing Notice may contain material non-public
information. The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder and the Person or Persons through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
or similar document relating thereto as an attachment.

 

(c)          Any Purchaser desiring to participate in such Subsequent Financing
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the fifteenth (15th) Trading Day after all of the Purchasers have
received the Pre-Notice that the Purchaser is willing to participate in the
Subsequent Financing, the amount of such Purchaser’s participation, and
representing and warranting that such Purchaser has such funds ready, willing,
and available for investment on the terms set forth in the Subsequent Financing
Notice. If the Company receives no such notice from a Purchaser as of such
fifteenth (15th) Trading Day, such Purchaser shall be deemed to have notified
the Company that it does not elect to participate.

 

(d)          If by 5:30 p.m. (New York City time) on the fifteenth (15th )
Trading Day after all of the Purchasers have received the Pre-Notice,
notifications by the Purchasers of their willingness to participate in the
Subsequent Financing (or to cause their designees to participate) is, in the
aggregate, less than the total amount of the Subsequent Financing, then the
Company may affect the remaining portion of such Subsequent Financing on the
terms and with the Persons set forth in the Subsequent Financing Notice.

 

(e)          If by 5:30 p.m. (New York City time) on the fifteenth (15th)
Trading Day after all of the Purchasers have received the Pre-Notice, the
Company receives responses to a Subsequent Financing Notice from Purchasers
seeking to purchase more than the aggregate amount of the Participation Maximum,
each such Purchaser shall have the right to purchase its Pro Rata Portion (as
defined below) of the Participation Maximum.  “Pro Rata Portion” means the ratio
of (x) the principal amount of Notes purchased hereunder by a Purchaser
participating under this Section 4.17 and (y) the sum of the aggregate principal
amounts of Notes purchased hereunder by all Purchasers participating under this
Section 4.17.

 

(f)          The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 4.18, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within thirty (30) Trading
Days after the date of the initial Subsequent Financing Notice.

 

 37 

 

  

(g)          The Company and each Purchaser agree that if any Purchaser elects
to participate in the Subsequent Financing, the transaction documents related to
the Subsequent Financing shall not include any term or provision whereby such
Purchaser shall be required to agree to any restrictions on trading as to any of
the Securities purchased hereunder (for avoidance of doubt, the securities
purchased in the Subsequent Financing shall not be considered securities
purchased hereunder) or be required to consent to any amendment to or
termination of, or grant any waiver, release or the like under or in connection
with, this Agreement, without the prior written consent of such Purchaser.

 

(h)          Notwithstanding anything to the contrary in this Section 4.17 and
unless otherwise agreed to by such Purchaser, the Company shall either confirm
in writing to such Purchaser that the transaction with respect to the Subsequent
Financing has been abandoned or shall publicly disclose its intention to issue
the securities in the Subsequent Financing, in either case in such a manner such
that such Purchaser will not be in possession of any material, non-public
information, by the seventeenth (17th) Business Day following delivery of the
Subsequent Financing Notice. If by such seventeenth (17th) Business Day, no
public disclosure regarding a transaction with respect to the Subsequent
Financing has been made, and no notice regarding the abandonment of such
transaction has been received by such Purchaser, such transaction shall be
deemed to have been abandoned and such Purchaser shall not be deemed to be in
possession of any material, non-public information with respect to the Company
or any of its Subsidiaries.

 

4.18         Purchaser’s Exercise Limitations. The Company shall not effect any
exercise of the rights granted in Sections 2.4, 4.17 and 4.23 of this Agreement,
and a Purchaser shall not have the right to exercise any portion of such rights
granted in Sections 2.4, 4.17 and 4.23 to the extent that after giving effect to
such exercise, the Purchaser (together with the Purchaser’s Affiliates, and any
other Persons acting as a group together with the Purchaser or any of the
Purchaser’s Affiliates), would beneficially own in excess of the Beneficial
Ownership Limitation (as defined in the Note), applied in the manner set forth
in the Note. In such event the right by Purchaser to benefit from such rights or
receive shares in excess of the Beneficial Ownership Limitation shall be held in
abeyance until such times as such excess shares shall not exceed the Beneficial
Ownership Limitation.

 

4.19         Maintenance of Property/Insurance. The Company shall keep all of
its property, which is necessary or useful to the conduct of its business, in
good working order and condition, ordinary wear and tear excepted and insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary for the businesses of the
Company and Subsidiary. From and after the Initial Trading Day and for so long
as any Securities are held by a Purchaser, the Company will maintain directors
and officers insurance coverage at least equal to the aggregate Subscription
Amount.

 

4.20         Preservation of Corporate Existence. The Company and each
Subsidiary shall preserve and maintain its corporate existence, rights,
privileges and franchises in the jurisdiction of its incorporation, and qualify
and remain qualified, as a foreign corporation in each jurisdiction in which
such qualification is necessary in view of its business or operations and where
the failure to qualify or remain qualified might reasonably have a Material
Adverse Effect upon the financial condition, business or operations of the
Company taken as a whole.

 

4.21         DTC Program. At all times that Notes or Warrants are outstanding,
the Company shall employ as the transfer agent for its Common Stock and
Underlying Shares a participant in the Depository Trust Company Automated
Securities Transfer Program and cause the Common Stock and Underlying Shares to
be transferable pursuant to such program.

 

 38 

 

  

4.22        Reimbursement. If any Purchaser becomes involved in any capacity in
any Proceeding by or against any Person who is a stockholder of the Company
(except as a result of sales, pledges, margin sales and similar transactions by
such Purchaser to or with any current stockholder), solely as a result of such
Purchaser’s acquisition of the Securities under this Agreement, the Company will
reimburse such Purchaser for its reasonable legal and other expenses (including
the cost of any investigation preparation and travel in connection therewith)
incurred in connection therewith, as such expenses are incurred. The
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchasers who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and controlling persons (if any), as the case may
be, of the Purchasers and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchasers and any such Affiliate and any
such Person. The Company also agrees that neither the Purchasers nor any such
Affiliates, partners, directors, agents, employees or controlling persons shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company solely as a result of acquiring the Securities under
this Agreement.

 

4.23        Most Favored Nation Provision. From the date hereof and for so long
as a Purchaser holds any Securities, in the event that the Company issues or
sells any Common Stock or Common Stock Equivalents, if a Purchaser then holding
outstanding Securities reasonably believes that any of the terms and conditions
appurtenant to such issuance or sale are more favorable to such investors than
are the terms and conditions granted to the Purchasers hereunder, upon notice to
the Company by such Purchaser within five (5) Trading Days after disclosure of
such issuance or sale, the Company shall amend the terms of this transaction as
to such Purchaser only so as to give such Purchaser the benefit of such more
favorable terms or conditions. This Section 4.23 shall not apply with respect to
an Exempt Issuance. The Company shall provide each Purchaser with notice of any
such issuance or sale not later than ten (10) Trading Days before such issuance
or sale.

 

4.24        Indebtedness. For so long as any Securities is outstanding, the
Company will not incur any Indebtedness other than Permitted Indebtedness,
without the consent of the Majority in Interest.

 

4.25        Notice of Disqualification Events. The Company will notify the
Purchasers in writing, prior to each Closing Date of (i) any Disqualification
Event relating to any Issuer Covered Person and (ii) any event that would, with
the passage of time, become a Disqualification Event relating to any Issuer
Covered Person not otherwise disclosed herein or in the SEC Reports.

 

4.26        Amendment to Registration Statement.

 

(a)          The Company will file a Form S-1/A within thirty (30) days after
the Initial Closing Date amending the Form S-1 to reflect the Offering and any
other events necessary to be disclosed therein for the Form S-1 to be current
and the prospectus therein to be employed in connection with the sale and resale
of the securities therein registered. The Company will diligently pursue
obtaining the effectiveness of such amended Form S-1.

 

(b)          Purchasers and their respective counsels shall be given a
reasonable opportunity to review and comment upon the Form S-1 prior to the
filing thereof with the Commission, and shall provide any comments thereon as
soon as reasonably practicable. The Company will promptly notify Purchasers upon
communication from the Commission that the Commission has declared effective the
Form S-1/A.

 

 39 

 

  

4.27        Piggy-Back Registrations. If at any time after the Closing Date
there is not an effective registration statement registering all of the issued
Incentive Shares and Underlying Shares and the Company determines to prepare and
file with the Commission a registration statement relating to an offering for
its own account or the account of others under the Securities Act of any of its
equity securities, but excluding the Form S-1, Forms S-4 or S-8 and similar
forms which do not permit such registration, then the Company shall send to each
holder of any of the issued Securities written notice of such determination and,
if within fifteen calendar days after receipt of such notice, any such holder
shall so request in writing, the Company shall include in such registration
statement all or any part of the Underlying Shares, and Warrant Shares such
holder requests to be registered and which inclusion of such Underlying Shares
and Warrant Shares will be subject to customary underwriter cutbacks applicable
to all holders of registration rights and minimum cutbacks in accordance with
guidance provided by the Securities and Exchange Commission (including, but not
limited to, Rule 415). The obligations of the Company under this Section may be
waived by any holder of any of the Securities entitled to registration rights
under this Section 4.27. The holders whose Underlying Shares and Warrant Shares
are included or required to be included in such registration statement are
granted the same rights, benefits, liquidated or other damages and
indemnification granted to other holders of securities included in such
registration statement. In no event shall the liability of any holder of
Securities or permitted successor in connection with any Underlying Shares and
Warrant Shares included in any such registration statement be greater in amount
than the dollar amount of the net proceeds actually received by such Purchaser
upon the sale of the Incentive Shares and Underlying Shares sold pursuant to
such registration or such lesser amount in proportion to all other holders of
Securities included in such registration statement. All expenses incurred by the
Company in complying with Section 4.27, including, without limitation, all
registration and filing fees, printing expenses (if required), fees and
disbursements of counsel and independent public accountants for the Company,
fees and expenses (including reasonable counsel fees) incurred in connection
with complying with state securities or “blue sky” laws, fees of the FINRA,
transfer taxes, and fees of transfer agents and registrars, are called
“Registration Expenses.” All underwriting discounts and selling commissions
applicable to the sale of Registrable Securities are called "Selling Expenses."
The Company will pay all Registration Expenses in connection with the
registration statement under Section 4.27. Selling Expenses in connection with
each registration statement under Section 4.27 shall be borne by the holder and
will be apportioned among such holders in proportion to the number of Shares
included therein for a holder relative to all the securities included therein
for all selling holders, or as all holders may agree. It shall be a condition
precedent to the obligations of the Company to complete the registration
pursuant to this Agreement with respect to the Incentive Shares and Underlying
Shares of a particular Purchaser that such Purchaser shall furnish to the
Company in writing such information and representation letters, including a
completed form of a securityholder questionnaire, with respect to itself and the
proposed distribution by it as the Company may reasonably request to assure
compliance with federal and applicable state securities laws.

 

4.28        Initial Trading Day. It shall be an Event of Default if the Initial
Trading Day does not occur on or before one year after the Initial Closing Date.

 

4.29        Collateral. Annexed hereto as Exhibit K is an accurate appraisal of
certain Collateral (as defined in the Security Agreement and Corporate Security
Agreement) of the Company and the Corporate Guarantor as of the dates thereon
stated and the physical locations of such Collateral. Until the later of three
(3) years after the Initial Closing Date and for so long as any Notes remain
outstanding, the Company will provide within ten (10) days after each six (6)
month period after the Initial Closing Date at its sole cost and expense, to
each Purchaser and the Collateral Agent serving as such under the Security
Agreement and Corporate Security Agreement, an appraisal report certified by
Gemological Laboratory Services of all of the gemstone Collateral and a
statement as to the physical location of such Collateral, in form and substance
reasonably acceptable to Purchasers.

 

4.30        Duration of Undertakings. Unless otherwise stated in this Article
IV, all of the Company’s undertakings, obligations and responsibilities set
forth in Article IV of this Agreement shall remain in effect for so long as any
Securities remain outstanding.

 

 40 

 

  

ARTICLE V.

MISCELLANEOUS

 

5.1           Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder only and without any effect
whatsoever on the obligations between the Company and the other Purchasers, by
written notice to the other parties, if the Initial Closing has not been
consummated on or before December 31, 2015; provided, however, that such
termination will not affect the right of any party to sue for any breach by any
other party (or parties).

 

5.2           Fees and Expenses. At the Initial Closing, the Company has agreed
to pay G&M for the legal fees in connection with the Initial Closing of some,
but not all, of the Purchasers in the amount of [REQUIRES COMPLETION] (of which
$5,000 has been paid). Except as expressly set forth in the Transaction
Documents, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall reimburse Purchasers for all
expenses incurred in connection with UCC, lien, judgment, tax and similar
searches conducted in connection with the Offering. The Company shall pay all
Transfer Agent fees (including, without limitation, any fees required for
same-day processing of any instruction letter delivered by the Company and any
conversion or exercise notice delivered by a Purchaser), stamp taxes and other
taxes and duties levied in connection with the delivery of any Securities to the
Purchasers.

 

5.3           Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules.

 

5.4           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice. Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur. The addresses for
such communications shall be: (i) if to the Company, to: Reign Sapphire
Corporation, 9465 Wilshire Boulevard, Beverly Hills, CA 90212, Attn: Joseph
Segelman, President and CEO, fax: (323) 704-3255, with a copy by fax only to:
Qian & Company, 135 Main Street, 9th Floor, San Francisco, CA 94105, Attn: Alan
S. Gutterman, Esq., Fax: (415) 267-1899, and (ii) if to the Purchasers, to: the
addresses and fax numbers indicated on the signature pages hereto, with an
additional copy by fax only to (which shall not constitute notice): Grushko &
Mittman, P.C., 515 Rockaway Avenue, Valley Stream, New York 11581, fax: (212)
697-3575.

 

5.5           Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding at least a
majority in interest of the Securities then outstanding (the “Majority in
Interest”), or, in the case of a waiver, by the party against whom enforcement
of any such waived provision is sought. Whenever the term “consent of the
Purchasers” or a similar term is employed herein, it shall mean the consent of a
Majority in Interest. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of any party to exercise any right hereunder in any manner impair the
exercise of any such right.

 

 41 

 

  

5.6           Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

5.7           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser (other than by merger).
Following a Closing, any Purchaser may assign any or all of its rights under
this Agreement to any Person to whom such Purchaser assigns or transfers any
Securities, provided that such transferee agrees in writing to be bound, with
respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to the “Purchasers.”

 

5.8           No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10.

 

5.9           Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any action, suit or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of the Transaction Documents, then, in addition to the
obligations of the Company under Section 4.10, the prevailing party in such
action, suit or proceeding shall be reimbursed by the other party for its
reasonable attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

5.10         Survival. The representations and warranties contained herein shall
survive the Closings and the delivery of the Securities.

 

5.11         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

 42 

 

  

5.12         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

5.13         Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may, at any time prior to the Company’s performance of such
obligations, rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of a Note or exercise
of a Warrant, the applicable Purchaser shall be required to return any shares of
Common Stock subject to any such rescinded conversion or exercise notice
concurrently with the return to such Purchaser of the aggregate exercise price
paid to the Company for such shares and the restoration of such Purchaser’s
right to acquire such shares pursuant to such Purchaser’s Warrant (including,
issuance of a replacement warrant certificate evidencing such restored right).

 

5.14         Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction. The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.

 

5.15         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.

 

5.16         Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

 43 

 

  

5.17         Usury. To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document. Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate. It is
agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the Closing Date thereof forward, unless such
application is precluded by applicable law. If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.

 

5.18         Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document. Nothing contained herein
or in any other Transaction Document, and no action taken by any Purchaser
pursuant hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. Each Purchaser has been represented by its own
separate legal counsel in its review and negotiation of the Transaction
Documents. For reasons of administrative convenience only, each Purchaser and
its respective counsel have chosen to communicate with the Company through G&M.
The Company has elected to provide all Purchasers with the same terms and
Transaction Documents for the convenience of the Company and not because it was
required or requested to do so by any of the Purchasers. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company and a Purchaser, solely,
and not between the Company and the Purchasers collectively and not between and
among the Purchasers. In the event circumstances do not enable or allow the
Company to fulfill its obligation in full to all Purchasers, then the Company
shall fulfill its obligations to multiple Purchasers having the same rights, pro
rata to each such affected Purchaser’s Subscription Amount actually delivered to
the Company.

 

5.19         Liquidated Damages. The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.

 

 44 

 

  

5.20         Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

5.21         Construction. The parties agree that each of them and/or their
respective counsel have reviewed and had an opportunity to revise the
Transaction Documents and, therefore, the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party shall
not be employed in the interpretation of the Transaction Documents or any
amendments thereto. In addition, each and every reference to share prices and
shares of Common Stock in any Transaction Document shall be subject to
adjustment for reverse and forward stock splits, stock dividends, stock
combinations and other similar transactions of the Common Stock that occur after
the date of this Agreement.

 

5.22         WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

5.23         Equitable Adjustment. Trading volume amounts, price/volume amounts,
the amount of Warrants, the amount of Incentive Shares, Note Conversion Prices,
Warrant Exercise Prices and similar figures in the Transaction Documents shall
be equitably adjusted (but without duplication) to offset the effect of stock
splits, similar events and as otherwise described in this Agreement, Note and
Warrants.

 

(Signature Pages Follow)

 

 45 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

 

REIGN SAPPHIRE CORPORATION         Address for Notice:       9465 Wilshire
Boulevard   Beverly Hills, CA 90212   Fax: (323) 704-3255 By:       Name: Joseph
Segelman     Title: President and Chief Executive Officer         With a copy to
(which shall not constitute notice):       Qian & Company   135 Main Street, 9th
Floor   San Francisco, CA 94105   Attn: Alan S. Gutterman, Esq.   Fax: (415)
267-1899      

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 46 

 

  

[PURCHASER SIGNATURE PAGE TO REIGN SAPPHIRE CORPORATION

SECURITIES PURCHASE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

Name of Purchaser: ________________________________________________________

 

Signature of Authorized Signatory of Purchaser:
__________________________________

 

Name of Authorized Signatory:
____________________________________________________

 

Title of Authorized Signatory:
_____________________________________________________

 

Email Address of Authorized Signatory:
_____________________________________________

 

Facsimile Number of Authorized Signatory:
__________________________________________

 

State of Residence of Purchaser:
_________________________________________________

 

Address for Notice to Purchaser:

 

Address for Delivery of Securities to Purchaser (if not same as address for
notice):

 

 

 

Initial Closing Subscription Amount: US$________________     Initial Closing
Note principal amount: ___________________   (Subscription Amount allocated to
Notes: US$_____________ Initial Closing Warrants: ___________________  
(Subscription Amount allocated to Warrants: US$_____________ Initial Closing
Incentive Shares: ___________________   (Subscription Amount allocated to
Incentive Shares: US$_____________

Maximum Subsequent Closing Subscription

Amount: US$ _______________________________

    Maximum Subsequent Closing Note principal: US$___________________  
(Subsequent Closing Subscription Amount allocated to Notes: US$_____________
Maximum Subsequent Closing Warrants: ________________________   (Subsequent
Closing Subscription Amount allocated to Warrants: US$_____________ Maximum
Subsequent Closing Incentive Shares: _______________   (Subsequent Closing
Subscription Amount allocated to Incentive Shares: US$_____________

 

EIN Number, if applicable, will be provided under separate cover:
________________________

 

Date: ___________________________

 

[SIGNATURE PAGES CONTINUE]

 

 47 

 

  

EXHIBITS AND SCHEDULES

 

Exhibit A Form of Note Exhibit B Form of Warrant Exhibit C Escrow Agreement
Exhibit D Form of Legal Opinion Exhibit E Form of Security Agreement Exhibit F
Form of Corporate Guaranty Exhibit G Form of Guarantor Security Agreement
Exhibit H Form of Personal Guaranty Exhibit I Form of Investor Questionnaire and
Rule 506 Bad Actor Disqualification Questionnaire Exhibit J Form of Form 8-K
Exhibit K Appraisal of Collateral

 

Schedule 3.1(a)

Schedule 3.1(g)

Schedule 3.1(i)

Schedule 3.1(l)

Schedule 3.1(n)

Schedule 3.1(r)

Schedule 3.1(z)

Schedule 3.1(cc)

Schedule 3.1(ll)

Schedule 4.9

Schedule 4.13

 

 48 

 